Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 13, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155679                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  LOTUS SMITH,                                                                                                       Justices
           Plaintiff-Appellee,
  v                                                                SC: 155679
                                                                   COA: 335910
                                                                   Wayne CC: 15-013846-NH
  HENRY FORD HEALTH SYSTEM,
  NASSAR BEYDOUN, M.D., and
  GINA FUNDARO, M.D.,
           Defendants,
  and
  KARMANOS CANCER CENTER and
  ZEYNEP YILMAZ-SAAB, M.D.,
            Defendants-Appellants.

  _________________________________________/

         By order of September 12, 2017, the application for leave to appeal the March 20,
  2017 order of the Court of Appeals was held in abeyance pending the decision in
  Jendrusina v Mishra (Docket No. 154717). On order of the Court, leave to appeal having
  been denied in Jendrusina on January 12, 2018, 501 Mich. 958 (2018), the application is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 13, 2018
           d0710
                                                                              Clerk